Citation Nr: 1534883	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the service-connected tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hand.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1990.

The Veteran's initial rating claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Muskogee, Oklahoma, which granted service connection for degenerative joint disease of the bilateral hands.  The RO assigned initial disability ratings of 10 percent, each retroactively effective from July 17, 2007, the date of the Veteran's service connection claims.  The Veteran filed a Notice of Disagreement (NOD) in February 2011, appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in April 2012.  In June 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The service connection claims come before the Board on appeal from a March 2015 rating decision of the RO in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran submitted a NOD in April 2015.  To date, the RO has not issued a SOC on these issues.

In June 2014, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

In a September 2014 decision, the Board issued a decision denying the Veteran's initial rating claims for degenerative joint disease of the hands.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand of BVA Decision on Appeal (Joint Motion), the parties asked that the Board's September 2014 decision be vacated and the matters be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  In May 2015, the Court granted the Joint Motion and vacated the September 2014 Board's decision, remanding the case to the Board for readjudication and disposition consistent with that motion.  The Joint Motion left the remands and grants contained in the September 2014 Board decision untouched.

In the September 2014 decision, the Board remanded the issues of:  (1) entitlement to service connection for carpel tunnel syndrome of the right wrist; (2) entitlement to service connection for carpel tunnel syndrome of the left wrist; (3) entitlement to service connection for a pinched nerve of the right elbow; and, (4) entitlement to service connection for a pinched nerve of the left elbow, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  To date, the requested development has not been completed and these issues have not been certified back to the Board.  Thus, these issues are not currently before the Board.

The Board acknowledges that the issue of entitlement to service connection for a traumatic brain injury has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not decide this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

Following the most recent September 2012 Supplemental SOC (SSOC) on the initial rating issues, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in June 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to a compensable disability rating for hearing loss of the right ear, (2) whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left ear hearing loss; and, (3) entitlement to temporary total disability rating for the service-connected left knee degenerative arthritis, have been raised by the record in a July 2015 statement.  The Board does not have jurisdiction over them, and they are referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).   

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the degenerative joint disease of the right hand has been manifested by degenerative arthritis with painful limitation of motion of the right hand, fingers, and thumb, but has not been manifested by ankylosis of the right wrist, fingers, or thumb.

2.  Throughout the appeal, the degenerative joint disease of the left hand has been manifested by degenerative arthritis with painful limitation of motion of the left hand, fingers, and thumb, but has not been manifested by ankylosis of the left wrist, fingers, or thumb.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the right hand under Diagnostic Code 5215 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5214-5230 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left hand under Diagnostic Code 5215 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5214-5230 (2015).

3.  The criteria for a separate initial disability rating of 10 percent, but no higher, for painful limitation of motion of the fingers and the thumb of the right hand under 38 C.F.R. § 4.59 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59 (2014).  

4.  The criteria for a separate initial disability rating of 10 percent, but no higher, for painful limitation of motion of the fingers and the thumb of the left hand under 38 C.F.R. § 4.59 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for degenerative joint disease of the hands.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in August 2007 and May 2010 before the grants of service connection for degenerative joint disease of the hands were legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  At his Board hearing, the Veteran testified that he had not received any current treatment for his degenerative joint disease of the hands.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examination in August 2012.  Thus, there is no duty to provide further medical examination on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in June 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as "seeking a higher rating for degenerative joint disease, disease affecting his left and right hand, both of which are rated 10 percent."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The VLJ noted the element of the claims that was lacking to substantiate the claims for benefits.  Id. at 3.  The representative then asked the Veteran questions regarding this element of his claim.  Id. at 29-34.  In addition, the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id. at 33-4.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent disability rating for degenerative joint disease of each hand under 38 C.F.R. § 4.71a, DC 5215.  He seeks higher initial disability ratings.  Initially, the Board notes that the Veteran is right-handed, as reported at his October 2010 VA examination.  Thus, his right hand is his major extremity and his left hand is his minor extremity. 

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  A 10 percent rating is the maximum schedular disability rating available under DC 5215.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 
The Board has also considered alternate codes for rating the service-connected hands.  

DC 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.  

Under DC 5216, unfavorable ankylosis of five digits of one hand is rated as 50 percent for the minor hand and 60 percent for the major hand.  38 C.F.R. § 4.71a.  

Under DC 5217, unfavorable ankylosis of four digits of one hand (thumb and any three fingers) is rated as 50 percent for the minor hand and 60 percent for the major hand.  Unfavorable ankylosis of four digits of one hand (index, long, ring, and little fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  38 C.F.R. § 4.71a.  

Under DC 5218, unfavorable ankylosis of three digits of one hand (thumb and any two fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Unfavorable ankylosis of three digits of one hand (index, long, and ring; index, long, and little; or index, ring, and little fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand.  Unfavorable ankylosis of three digits of one hand (long, ring, and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  38 C.F.R. § 4.71a.  

Under DC 5219, unfavorable ankylosis of two digits of one hand (thumb and any finger) is rated as 30 percent for the minor hand and 40 percent for the major hand.  Unfavorable ankylosis of two digits of one hand (index and long; index and ring; or index and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Unfavorable ankylosis of two digits of one hand (long and ring; long and little; or ring and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  38 C.F.R. § 4.71a.  

Under DC 5220, favorable ankylosis of five digits of one hand is rated as 40 percent for the minor hand and 50 percent for the major hand.  38 C.F.R. § 4.71a.  

Under DC 5221, favorable ankylosis of four digits of one hand (thumb and any three fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Favorable ankylosis of four digits of one hand (index, long, ring, and little fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand.  38 C.F.R. § 4.71a.  

Under DC 5222, favorable ankylosis of three digits of one hand (thumb and any two fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand.  Favorable ankylosis of three digits of one hand (index, long, and ring; index, long, and little; or index, ring, and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Favorable ankylosis of three digits of one hand (long, ring, and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  38 C.F.R. § 4.71a.  

Under DC 5223, favorable ankylosis of the ring and little fingers of either the major hand or the minor hand warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under DC 5224, favorable ankylosis of the thumb of either the major hand or the minor hand warrants a 10 percent rating.  Unfavorable ankylosis of the thumb of either the major hand or the minor hand warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a.

Under DC 5225, favorable or unfavorable ankylosis of the index finger of either the major hand or the minor hand warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under DC 5226, favorable or unfavorable ankylosis of the long finger of either the major hand or the minor hand warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under DC 5227, favorable or unfavorable ankylosis of the ring or little finger of either the major hand or the minor hand warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Limitation of motion of the individual fingers is rated under 38 C.F.R. § 4.71a, DCs 5228, 5229, and 5230.  DC 5228, for limitation of motion of the thumb, provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  Under DC 5229, for limitation of motion of the index or long finger, a maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  DC 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

At an October 2010 VA examination, the Veteran reported pain in his hands, thumbs, fingers, and wrists bilaterally that occurred twelves times a day, and lasted one hour each time.  The Veteran characterized the pain as "squeezing, aching, sharp, and cramping," and rated his pain as a nine out of ten.  The Veteran stated that his pain could be exacerbated at any time and relieved with rest.  The Veteran described functional impairment in his hands when carrying, lifting, holding, tying shoes, or anytime the hands were being used.  At the examination, the Veteran's ranges of motion of the wrists were within normal limits with repetitive ranges of motion possible and no additional degrees of limitation following repetitive ranges of motion.  The Veteran did not have ankylosis of his thumbs or fingers.  On examination of hand dexterity, the right hand fingertips could approximate the proximal transverse crease of the palm.  The hand dexterity examination revealed the left hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm, and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm, and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm, and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the fingers was: index finger 0 cm, long finger 0 cm, ring finger 0 cm, and little finger 0 cm.  His right hand strength was within normal limits and his left hand strength was within normal limits.  His ranges of motion of the thumbs and fingers were all within normal limits.  The Veteran performed repetitive ranges of motion with no additional degrees of limitation of motion following repetitive ranges of motion.  The examiner diagnosed the Veteran with degenerative joint disease of the hands with ligamentous laxity of the left thumb and with hypertrophy of the joints.

At an August 2012 VA examination, the Veteran reported symptoms of pain, no feeling, hard to grip, hard to write, swelling, dropping, and no power to open things in both of his hands.  The Veteran was unable to use his hands like he used to, such as to play sports, due to the pain.  The Veteran's hands required frequent breaks and caused him to drop equipment in his current job as a mechanic.  The Veteran was limited in his ability to lift and carry objects because of his hands.  The examiner determined that the Veteran did not have ankylosis of the thumbs or fingers.  The examiner found that the Veteran had limitation of motion or evidence of painful motion for all of his fingers and thumbs.  There was no gap between the Veteran's thumb pad and fingers on either hand.  The Veteran had a gap of less than 1 inch (2.5 centimeters) between all of his fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran had painful motion that began at the gap of less than 1 inch in all of his fingertips.  The Veteran did not have any limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with three repetitions of all of his fingers and thumbs with no additional limitation of motion post-test.  The Veteran did have functional loss affecting all fingers and thumbs, to include weakened movement, pain on movement, tenderness, and swelling in all of his fingers.  He had active movement against some resistance of both hand grips.

At his June 2014 Board hearing, the Veteran testified that his hands shaked and were painful, which made it hard to move the hands and made it difficult to hold onto things.  The Veteran also reported stiffness in his hands.  The Veteran stated that about eight to nine times each month for about two to five minutes each time, he was unable to do anything with his hands, to include fully gripping something, fully closing his hand, and fully opening his hand.  During these flare-ups, the Veteran had to step away from his job until the pain went away and he could resume his occupation.  See Board hearing transcript, pages 30-1.

The VA and private treatment records do not provide any evidence contrary to that described above.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to initial disability ratings in excess of 10 percent for his degenerative joint disease of each hand under 38 C.F.R. § 4.71a, DC 5215.  The Veteran is already in receipt of the maximum schedular disability rating of 10 percent under DC 5215.  38 C.F.R. § 4.71a.  Further, under DC 5214, the Veteran is not entitled to higher disability ratings as the evidence does not establish that either wrist is ankylosed, even with consideration of the Veteran's pain.  Id.

In regard to the fingers, under DCs 5216-5227, none of the Veteran's fingers or thumbs are ankylosed, even with consideration of the Veteran's pain.  Both of the VA examiners determined that the Veteran's fingers and thumbs were not ankylosed, and the treatment records do not provide contrary evidence.  Thus, the Veteran is not entitled to higher disability ratings under DCs 5216-5227, which all pertain to ankylosis.  38 C.F.R. § 4.71a.

Regarding limitation of motion of individual digits under DCs 5228-5230.  Each of the Veteran's fingers and thumbs warrants a noncompensable (0 percent) disability rating under these codes.  Specifically, as shown at the recent VA examination, the Veteran had a gap of less than 1 inch (2.5 centimeters) between all of his fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran had painful motion that began at the gap of less than 1 inch in all of his fingertips.  This evidence warrants a noncompensable (0 percent) disability rating, but no higher, for the thumbs and fingers.  Even when the Veteran's painful motion and functional loss were considered, the recent VA examiner found that the gap was less than one inch.  This warrants the noncompensable disability rating for the fingers and thumbs.  As each finger and thumb is entitled to a noncompensable disability rating, but no higher, the Board finds that the evidence of record does not establish separate compensable disability ratings for the thumbs and fingers under DCs 5228-5230.  

In the May 2015 JMR, however, the parties found that the Board erred in failing to provide adequate reasons or bases to support its finding that the assigned 10 percent ratings under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5215, for limitation of motion of the wrists were sufficient to compensate the Veteran for his fingers.  The parties noted that as the fingers are separate joints from the wrists, it was not clear from the Board's analysis why the finger symptomatology would be compensated by the wrist ratings.  The parties observed that the record contained evidence of painful motion and limitation of motion of the fingers and the wrists.  For example, the October 2010 VA examination noted the Veteran's reports of pain in his thumbs, fingers, and wrists bilaterally which occurred twelve times a day, and lasted one hour each time.  The Veteran characterized the pain as "squeezing, aching, sharp, and cramping," and rated his pain a nine out of ten.  The examiner diagnosed the left hand with degenerative joint disease with "ligamentous laxity of thumb," and noted objective factors of "hypertrophy of joints and laxity of thumb."  The right hand was diagnosed with degenerative joint disease and noted objective factors of "hypertrophy of joint with pain on movement and xray [sic] findings."  The parties further observed that an August 2012 VA examiner answered positively to the question of whether there was "limitation of motion or evidence of painful motion for any fingers or thumbs."  Further, the examiner answered "yes" to the question involving whether there was painful motion during finger flexion, once again noting that all fingers were affected.   Finally, the examiner noted functional loss affecting all fingers and thumbs in both hands characterized as "weakened movement," "pain on movement," and, "swelling," noting also that there was pain upon palpitation bilaterally.  The parties instructed that the Board should address the foregoing and determine whether separate 10 percent ratings are warranted for painful motion of the fingers and thumbs under 38 C.F.R. § 4.59 and Burton, supra.  In light of the foregoing, the Board will award separate 10 percent ratings for painful limited motion of the fingers and thumbs under 38 C.F.R. § 4.59.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher ratings may be warranted for the Veteran's degenerative joint disease of the hands, but finds none are raised by the medical evidence.  While higher ratings for wrist and finger disabilities are available under 38 C.F.R. § 4.71a, those provisions require the presence of ankylosis in the wrist or fingers, which has not been diagnosed in this case.  The October 2010 and August 2012 VA examiners specifically found that the Veteran did not have ankylosis of the wrists or fingers.  Ankylosis was also not documented in the remaining evidence of record.  Thus, these alternate provisions cannot provide the basis for higher disability ratings for the Veteran's degenerative joint disease of the hands.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

III.  Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's degenerative joint disease of the hands, to include his fingers, wrists, and thumbs, fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the degenerative joint disease of the hands, to include his fingers, wrists, and thumbs, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, limitation of motion, stiffness, and weakness in his hands, fingers, wrists, and thumbs, which affect his ability to use his hands, fingers, wrists, and thumbs.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the wrists, fingers, and thumbs were not severe enough to warrant even higher disability ratings than those assigned.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disabilities are considered by the current schedular ratings assigned.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his Board hearing and recent August 2012 VA examination, the Veteran was currently employed, and there is no allegation that his service-connected degenerative joint disease of the hands, to include his wrists, fingers, and thumbs, has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 




ORDER

An initial disability rating in excess of 10 percent for degenerative joint disease of the right hand under Diagnostic Code 5215 is denied.

An initial disability rating in excess of 10 percent for degenerative joint disease of the left hand under Diagnostic Code 5215 is denied.

A separate initial disability rating of 10 percent for painful limitation of motion of the fingers and the thumb of the right hand under 38 C.F.R. § 4.59 is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate initial disability rating of 10 percent for painful limitation of motion of the fingers and the thumb of the left hand under 38 C.F.R. § 4.59 is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regarding the service connection issues, in a March 2015 rating decision, the RO denied the claims.  In an April 2015 NOD, the Veteran appealed the denials.  To date, the RO has not issued a SOC on these issues in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC on the issues of entitlement to service connection for depression, to include as secondary to the service-connected tinnitus, and entitlement to service connection for sleep apnea.  A copy of any SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


